RULE 105. SEARCH WARRANTS

      The Pennsylvania Rules of Criminal Procedure, Rules 200 through 211 and Rule
212(B), shall apply to search warrants in juvenile delinquency matters.

                                      COMMENT

       Search warrants for juvenile cases are not available for public inspection.
The search warrant is to be treated as a juvenile record and the provisions of
Rule 160(A) apply. Once a search warrant is executed, it is filed with the Court of
Common Pleas and becomes a part of the official court record. Also, information
contained in the affidavit of probable cause attached to the search warrant is a
part of law enforcement records, which is also confidential. See 42 Pa.C.S. §§
6307 & 6308 and Rule 160.


Official Note: Rule 105 adopted April 1, 2005, effective October 1, 2005. Amended
August 11, 2016, effective October 1, 2016.


Committee Explanatory Reports:

Final Report explaining the provisions of Rule 105 published with the Court’s Order at
35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to Rule
1608 published with the Court’s Order at Pa.B. (__ __, 2016).